 ENTERPRISEPRODUCTS CO.549Enterprise Products Company,Enterprise Fractiona-tion Company and Teamsters Freight&Tank LineEmployees Local Union No. 988,a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Cases 23-CA-3835,23-CA-3928, and 23-RC-3550April 24, 1972DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn October 8, 1971, Trial Examiner Paul E. Weilissued the attached Decision in this proceeding.Thereafter, the General Counsel and the Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order?ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders that1The General Counsel and the Respondent have excepted to certain credi-bility findings made by the Trial Examiner.It is the Board's establishedpolicy not to overrulea TrialExaminer's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions were incorrect.StandardDry Wall Products, Inc.,91NLRB 544, enfd.188 F.2d 362(C.A. 3).We havecarefully examined therecord and find no basis for reversing his findings.2 Our dissenting colleague would reverse the Trial Examiner's findings asto Chief Dispatcher Reis' supervisory status and as to the true reason for hisdischarge.While the record is not as complete as we might wish concerning the scopeof the supervisory duties he actually performed,this is understandable inview of the short period of time he occupied the position.Viewed in that light,we think the record is sufficient to support the findings that the Respondentintended to, and did,make Reis a supervisor when it appointed him as chiefdispatcher.As to the cause for discharge,Reis was warned when made chief dispatcheragainst further drinking onthe job,was sent home in midshift a few days laterfor failing to heed this warning,and finally fired after a subsequent failureto report for work,which again appeared to stem from his problem withalcohol.We are satisfied that the record supports the finding that his drink-ing, not his union activity,precipitated his discharge.With respect to the remarks allegedly made by Duncan to Reis on Decem-ber 17,we disagree with out dissenting colleague thattheymay be accordedweight, since they occurred,if at all,in the course of the conversation elevat-ing Reis to supervisor and, in any event,Reis was generallydiscredited bythe Trial Examiner.the Respondent, Enterprise Products Company, andEnterprise Fractionation Company, Houston, Texas,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's recom-mended Order.IT IS FURTHER ORDERED that the complaints be, andthey hereby are, dismissed insofar as they allege viola-tions of the Act not found herein.IT IS FURTHER ORDERED that the election held onFebruary 26, 1971, in Case 23-RC-3550, be, and ithereby is, set aside, and that said case be, and it here-by is, remanded to the Regional Director for Region23 to conduct a second election when he deems thatcircumstances permit the free choice of a bargainingrepresentative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]MEMBER JENKINS,dissenting in part:Idisagree with my colleagues' short-form affir-mance of the Trial Examiner's findings and conclu-sions that the Respondent's discharge of L. E. Reiswas for cause and, therefore, not violative of the Act.Nor can I agree with my colleagues' acceptance of thedisposition of the instructions by President Duncan toReis to commit unfair labor practices and of certaincoercive statements by Duncan to Reis as privilegedon the basis that Reis was a supervisor and that, inany event, the remarks were not communicated toother employees.In finding Reis a supervisor the Trial Examiner,and apparently my colleagues, unquestioningly ac-cepted the unsupported statements of President Dun-can that Reis was made "chief dispatcher" andthereby automatically assumed a supervisory status.While the record shows that the Respondent previous-ly employed a "chief dispatcher," this job was un-filled for several months before the events giving riseto this proceeding. Other than the fact that the jobpaid more than other dispatchers and the chief report-ed directly to Duncan, no evidence was adduced as toany supervisory authority exercised or possessed bythe "chief dispatcher."When Reis allegedly took over the chief dispatch-ing job there is no showing that there was any dissem-ination to the other two dispatchers that Reis was tobe their superior, nor was Reis given any special in-structions in this regard. Indeed, at no time did Reisattempt to, or in fact, exercise any indicia of supervi-sion. Duncan admitted that when he passed out doc-uments to and discussed with his supervisors whatthey could or could not do during an organizing driveby a union, no such documents or instructions weregiven to Reis since Duncan considered Reis "strictlya :iispatcher." Dispatchers were unit employees andvoted in the election without challenge. Thus, I findno support in the record, or in the Trial Examiner's196 NLRB No. 85 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision, for finding or concluding that Reis had su-pervisory status.However, even assuming that Reis was "chief dis-patcher," it is undisputed that he did not begin suchduties until December 20. On December 17 when theRespondent instructed him to commit unfair laborpractices, informed him of reprisals it had taken andintended to take to keep the Union out, and promisedmonetary benefits in return for his antiunion services,he was a rank-and-file employee.As for the discharge of Reis because of "his inebri-ated condition," the basis for such discharge also doesnot withstand scrutiny.Reis'propensity in this regardwas well known to the Respondent since he had beenemployed by the Respondent as both a driver and adispatchersinceRespondent became an operating en-terprise.Moreover, Reis had previously worked underDuncan for many years while Duncan was managinganother enterprise. Indeed,Reis'propensity wouldappear to have been public knowledge, and at theDecember 16 meeting at which employees discussedtheir grievances with Duncan one of the drivers incomplaining about the dispatching procedures an-nounced that Reis could dispatch better drunk thanthe other dispatchers could sober. Soon thereafter theRespondent approached Reis and allegedly made him"chief dispatcher."I find significant the fact that in an interview withDuncan after Reis' termination Reis testified thatDuncan asked him when he joined the Union, andwhen Reis denied that he had signed a union cardDuncan replied "that wasn't the way I heard it." I alsoplace weight upon the fact that Reis was not imme-diately discharged on December 25, his terminationdate, but was replaced by Duncan by another dis-patcher and told to take the next 2 days off if hewanted them. Reis called in the following morningthat he had cut his finger and would be unable towork. Several days later when he called the plant hewas told he had been terminated. In the circum-stances the reason given for his discharge was spe-cious,and the preponderance of the evidencesupports the allegation that Reis' discharge was dis-criminatorilymotivated, in violation of Section8(a)(3) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On December 16, 1970,Teamsters Freight & Tank Line Employees Local UnionNo. 988, affiliated with International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America,herein called the Union, filed with the Regional Director forRegion 23 (Houston, Texas) a petition seeking an electionin a unit consisting of all production and maintenance em-ployees and truckdrivers employed at the Mont Belvieuterminal of Enterprise Products Company. The followingday, December 17, 1970, the Union filed a charge with theRegional Director alleging that Enterprise Products Com-pany had discharged named employees because of theirmembership and activities on behalf of the Union in viola-tion of Section 8(a)(1) and (3) of the Act. On January 19,1971, the Union filed an amended charge against EnterpriseProducts Company alleging that some of the employeesnamed in the original charge were discharged because theyhad engaged in concerted activities. On January 22, 1971,Enterprise Products Company and Enterprise Fractiona-tionCompany, hereinafter called the Employer, enteredinto a Stipulation for Certification Upon Consent Electionwith the Union and the Regional Director pursuant towhich an election was conducted among the employees inthe unit on February 26, 1971. The tally of ballots resultingfrom the election showed that 46 employees cast ballots outof which 3 were for and 43 against the petitioner and 13ballots were challenged.On March 2, 1971, the Union filed timely objections toconduct affecting the results of the election alleging that theEmployer engaged in various acts of misconduct in viola-tion of Section 8(a)(1) and (3) of the Act that interfered withthe employees' free choice in the election. On March 5,1971, the Acting Regional Director issued a complaintagainstRespondent on the charge filed prior thereto, to-gether with a notice that a hearing would be conducted onAril 5, 1971, on the allegations therein. The complaintalpleged the discharge of nine employees and various acts ofmisconduct in violation of Section 8(a)(1) of the Act.On April 5, 1971, the Union filed a new charge againstRespondentalleging additional violations of Section 8(a)(3)and (1) of the Act, and alleging that Respondent was re-fusing tobargain with it. Thereafter, on April 23 the Unionfiled an amendmentto the new charge (23-CA-3929) inwhich the 8(a)(5) allegation was dropped and additionalpersons were alleged to have been discriminated against. OnApril 26, 1971, the Union again amended its charge addingthe names of additional alleged discriminatees. On May 5,1971, the Regional Director issued a complaint against Re-spondent based on the second charge filed by the Unionand noticing it for hearing on May 18, 1971, and on thesame day issued an order consolidating the representationcase and the complaints on the two charges. On May 14,1971, the Union filed a thirdamendmentto its secondcharge, again adding the names of additional discrimina-tees.On May 17 the Regional Directorissuedanamendment to the complaint in Case 23-CA-3929 follow-ing the third amendment to the charge. The hearing in themeantimehad been rescheduled to June 7, 1971. The Re-spondent duly answered each of the complaints and theamendment thereto. The answers admit the jurisdictionalfacts and the status of the Union as a labor organization butdenythe commission of any unfair labor practices. Thematter came on for hearing before me on June 7, 1971, andcontinued until June 16, 1971. During the hearing the Gen-eral Counsel further amended his complaint adding allega-tions of violation of Section 8(a)(1) and subtracting from thelist of employees allegedly discriminated against which hadgrown to 27.The hearing was conducted in Houston, Texas. All par-tieswererepresented and had an opportunity to call wit-nesses,produce relevant and material evidence, argue onthe record and file briefs. Briefs have been received from theGeneral Counsel and the Respondent. On the entire recordin this case and in contemplation of the briefs, I make thefollowing: ENTERPRISEPRODUCTS CO.551FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Texas corporation with its principaloffice in Houston, Texas, and a fractionation plant and truck-ing facility at Mont Belvieu, Texas, where it is engaged in theproduction, transportation,andmarketing of liquidpetroleum gas products. Respondent annually has gross rev-enues in excessof $50,000 and annually ships products val-ued in excess of $50,000 in interstate commerce.Respondent is now and at all times material herein has beenan employerengaged incommerce within the meaning ofSection 2(6) and (7) of the Act.11.THE LABORORGANIZATIONThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.111.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundPrior to 1969 Respondent had been engaged in the busi-ness of buying and selling petroleum gas products from itsoffice in Houston, Texas. n 1969 it began accumulatingfacilities and trucks with a fractionating plant and truckterminal located in Mont Belvieu, a subterminal in Eunice,Louisiana, and drivers stationed in other cities. Respondentnow operates a short pipeline in Texas and a fleet of some50 trucks which picks up and delivers petroleum gas prod-ucts in Texas, Louisiana, and Arkansas.At the time of the occurrences complained of in the in-stant case the management hierarchy consisted of DanDuncan, the president of the organization, William D. Ray,who joined the firm on November 1, 1970, as the vice presi-dent, Carroll Hatter, the operations manager who had cometo the Company in October 1969, Homer Ferrell, who hadbeen a salesmaninitially, and as the corporation took onoperating facilities filled various posts assisting Duncan.The plant manager was J. W. Thornton, who had come tothe Company on November 20, 1970.On the morning of December 15,1 as the employees arri-ved at the Mont Belvieu terminal, a group of about 16 ofthe employees,consistingof operators from the fractionatingplant,mechanics from the shop, and drivers, collectedtogether and waited for Manager Thornton. When Thorn-ton asked them what they wanted, two members of thegroup, Sam Cox, the shop foreman, and Roy Pearson, adriver, told him that they wanted to discuss various griev-ances, including pay raises for the men, compensation forwaiting time and breakdown time for the drivers, lightingfor the plant at Mont Belvieu, flashlights, and variousother terms and conditions of employment. Thornton at-tempted to discuss some of the grievances raised by the menbut informed them that he had no control over wages andother benefits, whereupon Cox stated that they wanted totalk to Duncan, the company president. Thornton said thatDuncan was out of town and asked the men if they wouldtalk to Ray or Hatter. The men insisted on talking to Dun-can, stating that they did not know Ray and they thoughtonly Duncan could commit Respondent. Thornton pleadedwith themen togo back work, but they insisted on talkingtoDuncan, whereupon Thornton called the Company'sHouston office and also telephoned to Duncan, who was inTulsa, Oklahoma. Ray, at the Houston office, agreed tocome right out to the plant and Duncan agreed to return toHouston and meet with the men the following morning.Thornton passed this information on to the men and againurged them to go to work, but the men declined to do so,insisting that Duncan meet with them before they would goto work. When Ray arrived he sought to talk with the men,but they told him that they did not know him and insistedthat they would speak only to Duncan. Thornton becameemotional and excited and ordered the men to return towork. When they refused to do so he told them that unlessthey did so they were fired.2 When Ray spoke with the menhe told them that they were not fired but that they shouldgo to work and promised that Duncan would talk to themon the telephone that day.The employees at this point proceeded into the town ofMont Belvieu to a restaurant. One of the employees, PeteLinn, called the Union's office and spoke to Maud Kingwho agreed to meet the men at the restaurant.Two of the employees, Morse and Hunt, stayed behindand talked to Thornton briefly while the rest of the menproceeded to the restaurant. Hunt told Thornton that hewas satisifed that the Company was willing to try to meetthe employees' demands and, according to the testimony ofMorse, Thornton urged Morse and Hunt to go to the cafeand urge the men tor back to work. Hunt agreed to do soand stated that he did not know whether he would comeback to work if the men did not. Norse stated that he wouldcast his lot with the men.Morse and Hunt joined the rest of the group at the cafewhere they met with Union Representatives Dan Dean andMaud King. Apparently the men all signed union authoriza-tion cards on this occasion and Dean urged the group toreturn to the plant and go back to work. The men came backand told Thornton that they were prepared to commencework. Thornton said that he wanted to make a telephonecall and he would give them an answer. When he returnedto the group Thornton told the men that everyone could goback to work except Cox and Pearson, stating that Cox wasthe instigator of the problem that the men were having andthat Pearson had refused to take a run, that is to say, hadrefused to take a trip which had been assigned to him thatmorning. Thornton testified that it was his decision to sus-pend Cox on this occasion because Cox was a supervisorand had led the men as their spokesman, and that he de-termined also to suspend Pearson because Pearson had re-fused to take a load out. When it was pointed out toThornton that 16 employees were declining to work he an-swered in the following terms: "Mr. Cox and Mr. Pearsonwere the spokesmen, as previously announced, and theywere the people that I had the most direct conversationwith, and they were the people that I asked most repeatedlyto return to work, and they were the people that most vigor-ously refused to return, and also told me that they weregoing to shut our operation down, that they were going towalk out, and we wouldn't be able to operate."The men were milling around trying to decide whether toremain off work in support of Cox and Pearson when Ho-mer Ferrell, who had accompanied Vice President Ray tothe plant, suggested that all the men who wanted to workstep alongside him and those who did not should step upwith Mr. Cox. Apparently most of the group decided toreturn to work and operations at the plant resumed in asomewhat limited fashion.On December 16 most of the employees again assembledat the plant. On this occasion Duncan was present. AgainCox and Pearson were the spokesmen for the group. They1All dateshereinafterare in the year 1970 unless otherwise stated.2Thornton denies making this statement. I do not credit his denial. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDreiterated their demands.With regard to the pay raises,Duncan told them that he could not pay them additionalmoney at that time but contemplated reviewing the wagestructurein July of 1971. Cox asked Duncan about Christ-mas bonuses and Duncan assured him that Christmas bo-nuses would be given.Duncan reiterated that the menwould be paid for downtime, breakdown, and waiting timefor loading and unloading, of which Thornton had ap-praised the men the day before, and discussed the variousother demands that were made. At or about noon one of theemployees asked if Cox and Pearson were still on suspen-sion or discharged and Duncan saidthat they were. Themeeting broke up with the men remaining at the plant todiscuss the situation and the company officials leaving forthe cafe in Mont Belvieu for lunch andtheir own discussion.At or about 1 o'clock Cox called the cafe and told Duncanthat the men wanted to meet with him alone. Duncan, to-gether with Ray, returned to the plant where they continuedthe discussion,after the men had caucused and agreed thatthey would talk to Duncan in Ray's presence. Again one ofthe employees, Hollister, asked if Pearson and Cox wouldbe allowed to go back and Duncan said that they would notuntil he had a chance to talk with his supervisors. Hollisterthen said in effect "well, it looks like that's it" and most ofthe men walked off the job and went to the union office.The employees stayed at the union office until late in theevening.They met agam there on the morning of December17 and all went to the NLRB office in Houston where theinstant charges were filed.Afterthe employees finished at the Board office some ofthem who were scheduled to work returned to Respondent'splant and Pearson and Cox apparently went home. WhenCox arrived home his wife informed him that he had re-ceived a call and was to report to Respondent's plant. Whenhe arrivedhe metHerbert Guillot who was introduced tohim as the shop foreman and who had been hired on thenight of December15, but first reported on the 17th forwork? Although he had been demoted Cox's wages werenot cut and he continued working as a mechanic until hisdischarge which I shall discuss below.When Pearson arrived home he received a telephone callfrom a dispatcher who told him that they were ready forhim. He went to the plant expecting that the reference wasto an interview with Duncan and found that he was beingdispatched. He took the dispatch and worked for severaldays until his discharge which I shall discuss below.B. Discussions and Conclusions1.L. E. ReisThe General Counsel alleges discrimination against L. E.Reis.The record reveals that L. E. Reis has been employedoff and on with Respondent since it became an operatingenterprise both in the capacity of dispatcher and of driver.He has known President Duncan for many years andworked under him while Duncan was managing another,similar enterprise,Wanda Petroleum Corporation.During the first week of December Reis was employed asa driver and injured his arm while climbing on his truck. Asa result of this injury he was not working on December 15when the first meeting took place. During the December 163Although Respondent contends that Cox was a supervisor and Guillottook his placeas a supervisor and, as I shall indicatebelow, Guillot actedin a supervisory capacity, Guillot wasinformedby Thornton that he waseligible to vote in the election anddid sowithout challengemeeting one of the drivers in complaining about the dis-patching procedures stated in effect that Reis could dis-patch better drunk than the other dispatchers did sober.4On December 16 when Reis was called at his home bysomeof the drivers who told him that they were going Unionand invited him tojjoin them he declined to do so. The follow-ing morningPresident Duncan was discussing with his man-agement staffthe reaction to take to the demands of the em-ployees.Duncan decided to call Reis and placehim in the position of dispatcher. Late in the afternoon orearly in the evening of December 17 Reis came to the MontBelvieu terminal where after talking with Duncan he agreedto take over the dispatching on the condition that he wasraised to $3 an hour and was made the chief dispatcher. Reisalso testified that Duncan asked him to find out what themen's gripes were to attempt to dissuade them from bring-ing in a union and Duncan said that he would spend everypenny he had before he would let a union get into the plant.Reis quoted Duncan as saying that if everything wasstraightened up none of the employees would be fired butthat those who had signed cards would be weeded out laterand he would have Thornton give Reis a list of the driverswho were union instigators. Reis testified that he was givensuch a list and it had on it the names of Pearson, Graves,Linn, Deckert, Wynn, Davis, Arnold, Arbough, Flack andMiller. Although considerable doubt was cast on the testi-mony of Reis I credit him to the extent that he testified thathe was told to circulate among the employees, find out whattheir gripeswere, and attempt to dissuade them from unionactivity. I believe also that he was furnished a list with thenames that he testified to as well as others. However, thislistwas, I believe, a list of the employees who were not atthat time working. It must be recalled that, on December 17,16 of the employees met at the union office and went to theBoard's office and others were not working in support ofCox and Pearson. I believe this list consisted of the employ-ees to the knowledge of Respondent unavailable for dis-patch. That the list was in fact coextensive with a list of theemployees engaged in concerted activity is coincidental.C credit Reis' testimony that he worked and was paid for4 hours on the evening of December 17. On the 18th heworked 18 hours; he had a day off on the 19th and on the20th he first started dispatching. The Respondent deniedthat Reis worked 4 hours on the 17th, but the records ofRespondent pursuant to which Reis was paid were not pro-duced. It is clear that he did no dispatching on either De-cember 17 or 18 and there is no controversion of histestimony that he first dispatched on the 20th.On December 25, Reis was supposed to work until 3m.at which time he was to be relieved by another dispatcher,Sermon. Reis had occasion to talk to Duncan by telephoneearly in the day. Duncan came to the conclusion that Reishad been drinking and went to the plant where he foundthat Reis was drunk. Duncan arranged for another dis-patcher to come in and sent Reis home, telling him that hecould have the next 2 days off if he wanted them. Reis saidthat he would come to work the next day. The followingmorning according to Reis' testimony he cut his finger andwas unable to write and did not come in. Several days later4 Reis suffers from what is euphemistically referred to as a "drinkingproblem " Possiblyas a result of thisproblem his memoryis not always clear,especiallywith reference to dates and timesof occurrences.On the witnessstand he was reluctant to admithis disability. Although Ibelieve that Reisattempted to testifyhonestlywithin his abilitieshe hada tendency on thewitness stand to fill in the gaps in his recollectionwithinformation suggestedto him eitherby thesurrounding circumstancesor by the question of whatev-er counsel was examininghim. AccordinglyI credit his testimonyonly to theextent that it is corroboratedeither by other credible testimony or by theextrinsic evidence ENTERPRISEPRODUCTS CO.he called the plant and was informed that he had beenterminated.The General Counsel contends that Reis was dischargedbecause of his union activities.He bases this belief on testi-mony by Reis that in an interview with Duncan after histermination Duncan asked him when he joined the Unionto whichReis deniedthat he had joined the Union.I find that Reis was discharged because of his inebriatedcondition on December 25. Even were I to find that he wassuspected by the Employer ofengagingin union activitiesor of sympathy with the Union, as the General Counselcontends, clearlyReis was asupervisor and was operatingin that capacity at the time of his termination. There is noevidence that Reis was ordered by Respondent to commitunfair labor practices and declined to do so or that histermination otherwise was consummated in such a way asto violate Section 8(a)(1) of the Act. Accordingly I shallrecommend that the complaint be dismissed insofar as Reis'discharge is alleged to be violative of the Act.2. Sam CoxThe activities of Sam Cox on December 15 and 16 havebeen recited above.On the 17th on Cox's return from filingthe charges in Houston his wife told him that Thornton hagcalled and wanted to talk to him. Cox called Thornton whoasked him to come back to work.Cox arrived at the plantat 4:30,punched the timeclock and worked until 7p.m.Shortly after he arrived he was introduced to Herb Guillot,his new supervisor.Cox continued working as a rank-and-file employee al-though his pay was not decreased after his demotion. OnDecember 31 he was discharged,allegedly for insubordina-tion.The General Counsel contends that the alleged insub-ordination is pretextual and that in fact Cox was dischargedbecause of his union activities.There is no evidence thatCox engaged in any union activities between December 17and 31.I find it unnecessary to determine whether Cox was guiltyof insubordination.The General Counsel stipulated that hewas a supervisor until his demotion on the 17th. Respondentadmits that he was demoted because of his union and con-certed activities.The law is clear that an employer maydemote or discharge a supervisor who engages in union orconcerted activities and the fact that the supervisor was firstdemoted to a rank-and-file employee does not change theunprotected conduct to protected conduct when no inter-vening protected conduct takes place between the demotionand the discharge.5Here there is no evidence of intervening protected con-duct by Cox between December 17 and December 31 whenhe was discharged.Further,the evidence of Reis that Re-spondent expected that Cox would refuse to come back towork on finding that he had been demoted as well as theevidence that throughout the period while Cox worked as arank-and-file employee he was closely watched and report-ed upon by Guillot all buttress my conclusion that his dis-charge resulted from his concerted activity as a supervisor.Accordingly I recommend that the complaint,insofar asit alleges a violation in the discharge of Cox,be dismissed.3.RoyPearsonAs set forth above, the General Counsel alleges that thesuspension of Cox and Pearson on December 15 and 16violated Section 8(a)(1) of the Act. Respondent contends asSGibbs Automatic Division,Pierce Industries,Inc.,129 NLRB 196.553to Pearson there is no substantial evidence that he becameinvolved in any protected concerted activities until a meet-ing with Mr. Thornton occurred at 9 a.m., that there is noexcuse for his failure to depart from the terminal whendispatched around 6:30 a.m. and further that there is noproof that his suspension, which Respondent admits, wasmotivated by vengeance for his participation in the meet-ings or was calculated to coerce other employees who didso. Respondent argues that since he was not deprived of anyopportunity to work during his suspension because he losthis place on the drivers list by not taking a load out on themorning of December 15, he would not have come up fordispatch before the 17th on which date he was in fact dis-patched.I reject Respondent's argument. Respondent argued atthe hearing that because of the concerted activity of theemployees they fell behind in their work to the point whereRespondent was losing considerable amounts of money. Itcannot now be heard to say that no discrimination tookplace because of the fact that only 18 dispatches took placebetween 3:45 p.m. on the 15th and the close of business onthe 16th. Respondent would have me find that there waswork to be done as to all employees except Pearson. Therecord makes it clear that Pearson was in fact suspended asThornton testified and that as a result of this suspension helost at least a day's work. Equally as I set forth above,Thornton's testimony as to his rationale for suspendingPearson clearly reveals that he took the action because ofPearson's concerted activity which is protected under theAct. The argument that the activities did not become pro-tected until the employees met with Thornton at 9 a.m. onthe 15th is not valid; the employees commenced assemblingbefore Pearson's arrival at 6 a.m. and Pearson's failure todepart from the terminal when dispatched was due to hisengagement with the other employees in the work stoppage.That Thornton did not arrive and was not prepared to talkto the employees until 9 a.m. does not render their concertedactivities prior thereto unprotected. I find that the Respon-dent violated Section 8(a)(1) of the Act by Pearson's suspen-sion between the afternoon of December 15 and theafternoon of December 17 when he was finally dispatchedand further that Respondent violated Section 8(a)(1) by soinforming the employees.Pearson was recalled December 17 and at 3 p.m. wasdispatched on two trips totaling some 225 miles. Again at4:45 p.m. on December 18 he was dispatched for three tripstotaling somewhat over 500 miles. On the 19th he was dis-patched at 4 p.m. on two more trips totaling 206 miles, onthe 20th at 9:30 p.m. on a singletrip of 126 miles and at 2:15the following morning on two more trips totaling 450 miles.The record does not disclose when Pearson returned fromthe trips of December 21. The truck to which he was as-signed at that time, No. 214 according to the Employer'srecords, was next dispatched at 5 a.m. on December 22.Pearson was next dispatched at 4:40 p.m. on that day .6The dispatch on December 22 at 4:40 p.m. was for a triptotaling 154 miles picking up a load of product at Winmeand delivering it to Smith Bluff. The truck assigned on thisoccasion was No. 212, one of Respondent's two pumpers orpump trucks. These are trucks normally used to deliver fuelto small consumers who have no pumping facilities of theirown. The trucks are equipped with a small pump whichtakes its power from the truck motor. Pearson had neverbefore been assigned to a pump truck and informed thedispatcher that he did not know how to operate it. The6Pearson's testimony that he had been on duty for 36 hours preceding thedispatch at 4:40 p.m. on December 22 with only a 6-hour layover is clearlyincorrect. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispatcher put him in touch with a tnechanic, Jerry Wil-liams, to show him how to work the truck.When Pearson arrived at Smith Bluff, the "rack man" atSmith Bluff advised him that the ground where the truckwould have to park to be hitched up to unload had beenunder water for 12 to 14 hours and left it to Pearson'sjudgment whether it was safe to put the truck on it. Pearsontested the ground and considered that it might be too soft tobear the weight of the loaded truck.? He was able to takehis truck fairly close to the point at which he had to hitchup the hoses but had no single hose that would reach to thecoupling. He attempted to couple two hoses together butneeded a special fitting which he did not have whereuponhe called the terminal and advised the dispatcher, Mr. Fur-low, of the situation. Furlow told him that he would getback with him later. A couple of hours later another dis-patcher, Claud Sermon, arrived in the company pickuptruck, he looked at the ground and told Pearson to move thetruck onto the ground and hook up the section of the hose.Pearsondid so and pumped off his load without furthertrouble.He was unloaded at 5:30 in the morning and re-turned to the Mont Belvieu terminal.Pearson went home and had breakfast and returned at8:30 a.m. at which time he was dispatched to Winnie foranother load to Smith Bluff, again in the pump truck. Whenhe arrived at Smith Bluff he coupled the hose to the pumand the storage tank and sat in the cab of the truck whilethe truck was pumping. About an hour later Home Ferrell,salesman,engineer,safetyman and general factotum of Re-spondent,who had been mstalling a tank at the site in SmithBluff for Resndent, came over to the truck and told himthat he should run the truck faster at 1100 r.p.m.'s ratherthan 800 r.p.m.'s so that the truck would unload at a fasterrate. Ferrell also pointed out that the ground wire was un-hitched. This is a wire used to carry off static electricitygeneratedby thetruck while it was in operation.It is affixedto the truck by means of an "alligator" clamp and hadapparently become loosenedby the vibration of thetrucks After about an hour and a half Ferrell returned tothe truck and found Pearson lying down on the seat of thetruck apparently asleep. He told Pearson that there was aleak in his hose.Pearson inspected the hose and found asmallleak which he stopLxd by tapping the coupling withthe cap from the pump.Pearson completed the unloadingand drove his truck back to the terminal at Mont Belvieu.When he arrived he was discharged by Terminal ManagerThornton for sleeping in the truck at Smith Bluff. Thorntonalso mentioned that Pearson had scraped a fender about aweek before and said that it appeared that Pearson was anunsafe operator and that he took too long to pump twoloads atSmith Bluff.The General Counsel contends that the alleged cause ofthe discharge is pretextual and that the real reason for thedischargewasRespondent's animus both because ofPearson s leadership in the concerted activity and becauseof the union activity that ensued from the meetings of the15th of December. Respondent contends that Pearson wasdischarged because he was a dangerous operator and wassleeping when he should have been alert. Respondent pointsout that Pearson's testimony that he had been on duty 36hours and off only 6 before being recalled is patently false.This is correct as I pointed out above. However it doesappear that Pearson had been on duty after being recalledfrom December 22 at 4:40 p.m. to December 23 at sometimeafter 1:30 p.m., a total of 20 hours. While it appears thatiThornton testified that a loaded truck weighs 72,000 to 75,000 poundss Pearson testified without contradiction that he had attached the groundwire when he first started unloadingRespondent frequently works employees from 24 to 36hours at a stretch Respondent can scarcely ignore the factthat a man could become sleepy after working a 36 hourstretch,having 12 or 13 hours off,and working 20 moreconsecutive hours.I have no doubt that Pearson was sleepyand that he was in fact at least dozing.The issue really iswhether the discharge was for this reason or for discrimina-tory reasons.I reject Respondent's arguments that it had noknowledge that Pearson was engaged in any union activity.Respondent admittedly knew that Pearson and Cox werethe leaders of the employees in the meetings of the 15th and16th and that the group of employees had joined the Unionand filed charges on December 17. It would take no greatexercise of the mind to deduce therefrom that Pearson wasone of the employees supporting the Union.Several employees testified that sleeping on duty whiletheir trucks were loading and unloading was not unusualand there is no evidence that any employee was ever dis-charged therefore prior to Pearson.It appears that about amonth before this incident an employee named Haynes wassleeping in his truck.He woke up and started his truck anddrove off without detaching his hoses.Result,according tothe picturesque testimony of Mr.Wyman,was that 'ev-erybody started running,because the product was shootingall over the place."Haynes was still on the company payroat the time of the election,after the incident here com-plained of.As for the failure to ground the truck or to checkto see that the truck remainedgrounded it does not appppearthat Respondent has ever considered this a major problem.Indeed Respondent's President Duncan testified that whentrucks were unloaded at a railroad spur adjacent to theMont Belvieu terminal no grounding facilities were everprovided.With relation to the alleged smashed fender re-ceived from a concrete abutment at a customer'splant,there is no evidence that Respondent ever punished an em-ployee by discharge or otherwise for minor damages of thissort andindeed it does not appear that at the time theincident occurred anything was made of it at all.It appears to me that the reasons advanced by Respon-dent for Pearson's discharge are specious and contrived.From the full record before me it does not appear that thenormal reaction of Respondent to incidents of this naturewas any more than a reprimand.Yet in Pearson's case thereaction was the conclusion that he was a dangerous opera-tor and had to be immediately discharged.I find that thisconclusion was based not on the work habits of Pearson butrather on his position of leadership in the concerted andunion activities of the men, known and suspected by Re-spondent. That Respondent was determined to fight theUnion was made clear in the testimony of its President DanDuncan,and that its immediate reaction when concertedactivity commenced was the layoff of Pearson and Cox isfound above.I find that the discharge of Pearson on De-cember 23,1970, was for the purpose of discouraging unionactivity among the employees and ridding Respondent of aleader among the employees,all in violation of Section8(a)(3) and(I) of the Act.4.Willie E. MorseWillieMorse was an operator in the fractionating plantat Respondent's Mont Belvieu terminal. He worked from 7p.m. until7 a.m. 5 days a week with Wednesday and Thurs-day off. On December 15 he stayed after his shift ended andjoined the group of employees who met with Terminal Man-ager Thornton. After the meeting he and another employee,Sam Hunt, remained at the terminal while the remainingemployees went to the cafe where they met with the union ENTERPRISEPRODUCTS CO.555agent. On this occasion Hunt and Morse had a conversationwith Homer Ferrell, Vice President William Ray and Termi-nal Manager Thornton during the course of which the threecompany officials asked the two employees to go the cafewhere the rest of the employees had gathered and try to talkthem into coming back to work. Hunt said that he would tryand would call back which he subsequently did. Morse saidthat he would stick with the men and would do whateverthey did. He went to the cafe with Hunt and stayed with themen aslong as they were in the cafe but did not return tothe plant for the meeting held in the afternoon. He testifiedalso that during the meeting with Ray, Ferrell and Thorntonhe stated that it appeared to him that it did no good for themen to meetwith management and that he thought the onlything to do would be to call in the Union. Ray answered thatthat was not the way to get something done. Everyoneshould stay at work and wait for Dan Duncan to arrive.The same evening Morse fell ill with a fever and suspectedthat he was coming down with mumps. He had his wife callRespondent and state that he would not be in. The follow-ing 2 nights, the 16th and 17th of December, Morse was offduty. On the morning of the 18th he had his wife call thedispatcher and state that he was well and would be in thatevening.Morse arrived at the plant shortly before time to go towork. The day operator on the job told him that he had notbeen notified that Morse was returning and that anotheroperator was on hiswayout to work in his place. Morsewent to the office where he saw Hatter and Ferrell. As hewent up to talk with them they turned and walked awaywithout speaking to him. Thornton walked up and askedhim how he felt and then he turned and walked off beforeMorse could say anything more. Morse stayed around theterminal until after 7 o'clock when he was to have gone onduty and then went home. He did not return to the terminalafter that day except to vote in the election. There has beenno contact between Morse and Respondent since that time.The General Counsel contends that Morse was dis-charged by Respondent because he joined with the otheremployees on the morning of December 15 in the concertedactivity, and because he informed Respondent's officersthat he thought the men needed a union and that he wouldstay with them in whatever they decided. Respondent on theother hand contends that Morse was never discharged butthat he merely failed to return to work after his illness andultimately was terminated for failure to appear.Respondent's President Duncan testified that when hewas passing out bonus checks on December 18 he keptMorse's because Morse was not employed when he startedgiving them out. He testified that Morse "did not report towork on the 15th when he should have and he did not reportto work on the 18th so I did not consider him an employeewhen I started giving them out." He further stated thatMorse's wife called in on the 17th but not before then to saythat he had the mumps and that he had been so informedby the dispatcher to whom she spoke. Morse on the otherhand testified that he considered that he was discharged onthe 15th at the morning meetin& although he admitted thatin his conversation thereafter with Thornton, Ray and Fer-and the testimony of Morse that he was due to report towork at 7 it thus appears that as of 7 o'clock,when Morsewas due to appear at work,he was already considered byDuncan to have been terminated.Inasmuch as the 16th and17th of December were Morse's holidays it must be thatDuncan decided that Morse was terminated because he didnot show up on the 15th.This leads Respondent into afurther dilemma because either Thornton knew on the 15ththatMorse was home sick,in which case the discharge isclearly based upon a subterfuge,or he did not know it, inwhich case he had no reason to believe that Morse was notengaging in the concerted refusal to work in support of Coxand Pearson that Morse had told him at noon on the 15thhe would do. Accordingly in consideration of all the evi-dence it appears that Morse was discharged either becauseof his earlier concerted activities or because he was suspect-ed of engaging in concerted activities on the evening of the15th. In either case the discharge is calculated to discourageemployees in the exercise of their concerted rights and isviolative of Section 8(a)(1) and (3) of the Act.5.Pete LinnPete Linn had been employed as a driver by Respondentfor about 6 months when the December 15 meeting tookplace.He was present at the meeting and according to someof the testimony took a more active part in it than some ofthe other employees.Additionally he was the employee whocalled and arranged to meet with Union Agent Dean at thecafe on December 15 after the abortive morning meeting.Linn attended all four of the meetings and did not work thenight of the 16th.On December 17 he was among the em-ployees who went to the union hall and to the Labor Boardoffices to file a charge.Thereafter he made Respondent awareof his readiness and was dispatched at 11:55pp.m. on a runfrom which he returned at 6:45 the following morn-ing.9When Linn returned on the morning of December 18 hepulled his truck into the shop and wrote upa work orderbecause the throttle cable was broken and the brakes weredragging.He then reported to the dispatcher, Claud Ser-mon, and told him that he had put his truck in for repairs,filled out his logs and trip tickets,and waited in the officefor about an hour.He started to get sleepy and asked Ser-mon if he could go home.Sermon told him to go home andthat he would put Linn at the end of the drivers list. Linnwalked out of the dispatcher'soffice and met two of thedrivers, Ledger andMilo Jackson,both of whom had beenin the meetings of the 15th and met with the Union.Ledger,Linn and Jackson had a cup of coffee together and sat andtalked until sometime after 10 in the morning after whichtheywent home.At about 5 p.m. Linn called the dispatcher, who at thistime was Gus Hawkins,and informed him that he had arecurrence of a kidney problem and that he was taking someprescription medicine and asked if he could be called in themorning when he would probably feel better.On the morning of December 19 Linn received no phonecall and between 9 and 10 called and talked to Claud Ser-mon who again was dispatching.He asked Sermon whererell that Thornton denied having discharged anyone andRay told him that he was not discharged. Thornton's testi-9 Linn prior to the events of December 15 had been driving a truck whichmony ap ears to support Morse's that his wife had calledformed some of the subject of the conversation at the December 15 meeting,on the 15pth. Thornton testified that he knew on the eveningas a result of which it was taken into the shop It was not thereafter used forof the 15th from some source which he could not recall thata considerable length of time. On the December 17 dispatch he was placedMorse thought he had mumps and he did not deny noron a pumper truck, the first time he had ever driven one When he told thewould he admit that Mrs. Morse had called on the 15th. Indispatcher that he did not know how to operate the pumper the dispatcherput him in touch with others who instructed him. As a result of this instruc-the light of the testimony of Duncan that he was handingtion he was able to operate the pumper but not as rapidly as he would haveout c ecks between 7 and 7:30 on the evening of the 18texpected 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was on the drivers list and Sermon saidhe could not findthe list but that he would call back whenhe found it. Linnwaited all day and receivedno call until around4 or 4:30in the afternoonwhen Thorntoncalledand asked him howhe was feeling.Linn answered that he was feeling fine andasked where he was on the driverslist.Thornton told himthathe wasno longer employed by Respondent. Linn askedif he was firedand Thornton said yes and told him to comeout and see him on the followingMonday morning.On December 21 Linn arrivedat the terminalat or about9 o'clock.He waited about an hour untilCarrol Hatterarrived,at whichtime Thornton got intoHatter's car. Linnwent over to the carand said that hedid not understand themessage overthe telephone.Hatter leaned acrossthe steer-ing wheel andtold Linn thathe was discharged because herefused totake a run out and was seenon companypremiseswith another driver at about 10 o'clockon the morning ofthe 18th.Thorntontestifiedthat on theafternoonof December 18the dispatchertrieda number of times to callLinn and thathe attemptedto call Linnbetween 8and 11:30 that evening,finally reachinghim. Linn told him that he was too sleepyand tired to take a load.Thornton told the dispatcher thatifLinn did not call in by8 in the morning that he was notto be sent out but wasto be told to see Thornton. Thorntontestifiedthat Linn did not call until 4 p.m. on December 19,at which timeThornton toldhim he wasdischarged.Thorntondenied that dispatcher Hawkins informed himthat Linn had a kidney problemon December18, and, whilehe did not deny thathe knew of Linn's conversation withSermon on the morning of December19, his only responsewas "that was the next morning."I creditLinn andI specifi-cally discreditThornton in his story.Respondent made noeffort to produce testimony from either Sermon or Haw-kins.AccordinglyI believe Linn's uncontradictedtestimonythat he informed Hawkins that he was ill on the night ofDecember 18 and that he was toldby Sermon that he hadlost the list and Sermonwould call him backwhen he founditon the morningof the 19th.Thornton's testimony with regardto thelost list is revela-tory of hisevasiveness.Asked aboutthe time inwhich thedispatcher had lost the drivers list the followingcolloquytook place:A. I don'tknow this.Q. Is this somethingthat would be rather awkwardfor a dispatcherto do,to lose his driver's list?A. I would say yes,this is correct.Q. It's not thetype of thingthat the averagedispatch-er would come in and confessto youthathe had done,is it?A. Well, Idon't knowthat the dispatcher keeps a list.Q. Of eligibledrivers?A. Of the driversthat comeup for going out on a trip.This is completelycontradictedby the testimonyof Presi-dent Duncan that dispatchersrecord drivers'names on adriver availabilitylist, keeping a running total on the time.Eachdriver's name is placed onthe bottom of the availabili-ty list on his arrival and dispatchesare made from the topof the list.I conclude that the alleged reason forLinn's discharge,i.e., that he had refusedto load, is a pretext. In the firstplace,there is no evidencethat Linnwas offered a load atany time.In the second place,Thornton or the dispatcherknew thatLinn had calledin sick on the nightof December18 andhad asked to be calledon the mornmof December19. I believethat Linn called dispatcher Sermon on themorning of December19 and was toldthat Sermonhad lostthe list. If in fact Thornton had told Sermonor Hawkinsthat Linn was to seeThorntonbefore being dispatched if hehad not calledby 8 a.m., it is incomprehensiblethat Linnwas not so informed when he called at 9 a.m. If Thorntonin fact believedthatLinn was deliberately withholding hisservices,as his testimony seems to indicate,Ibelieve hemust havedeliberatelyclosed his mind to the fact that Linnhad maintained contact with Respondent through its dis-patcher,the normal contact that a driver is expected tomake.It is clearthatRespondentknew of Linn's concertedactivities and had reason to suspect his unionactivity justas in the case of Morse,Pearson,and Cox andas I havefound aboveRespondent was clearly motivatedby consid-erations of animositytoward boththe concerted and unionactivity.AccordinglyI concludethat Linnwas dischargedbecause of his unionactivityand in order to discourage suchactivitamong the employees in violation of Section 8(a)(3)and (1)) of the Act.6.Robert ArnoldRobert Arnold was hired on or about December 4 as afireman at the Mont Belvieu terminal.He participated in themeetings of December 15 and 16 although,inasmuch as themeetings were held near his place of work,it appears thathe worked during the meetings of the 16th.When the em-ployees walked out in upportof Cox andPearson on theafternoon of December I6 Arnold walked out with them.Arnold testified that he was under the impression thateveryone that walked out was discharged.On December 17Arnold did not come to work. He was unaware of the rein-statement of Cox and Pearson in the afternoon of that day.December 18 was Arnold's day off.He went to the plantto get his paycheck and saw Cox at the plant. He ap-proached Thornton and told Thornton that he had seen Coxand asked if his job was still available. Thornton told himthat it was not because he had been replaced.Thornton testified that he did not put Arnold back towork because he had been replaced by Shorty Furlow,whom he had hired on the afternoon of December 16.Thornton also testified that he had enough work for bothFurlow and Arnold when Arnold asked to be reinstated but"if a man goes off and he knows that he is scheduled for thenext day of work he should have been there the next morn-ing." Respondent contends that Arnold was scheduled towork on December 17 but did not call in before December18,which was not a workday for him. He was terminatedfor his failure to report to work on December 17. Respon-dent submits that it was under no duty to inform Arnoldthat Cox's and Pearson's suspension had been lifted, but itwas the responsibility of Arnold or of the group of whichhe was a part to be kept informed.I find thatArnold was dischargedin violation of Section8(a)(3) and(1) of the Act.Clearly he left the plant on De-cember 16 as an unfair labor practice striker in support ofCox and Pearson whose layoff at that time I have foundabove to be an unfair labor practice.Although it is true thatRespondent reinstated Cox and Pearson on December 17,Pearson was not reinstated until 3 o'clock that afternoon.Arnold did not learn of either reinstatement until the nextday. Respondent admits that it could not contact Arnoldbecause he had no telephone although Thornton knew howto contact him through a neighbor.It is questionable wheth-er if anyone had contacted Arnold immediately uponPearson's reinstatement,he could have been at work by 5p m. on December 17 at which time his tour of duty wouldhave ended.I do not believe that the law requires an unfairlabor practice striker to make immediate demands for rein-statementwithin 1-1/2 or 2 hoursof the cessation of the ENTERPRISEPRODUCTS CO.557unfair labor practice in protest of which he is striking. Ibelieve that Arnold's application at 2 p.m. on the 18th wastimely and that Respondent violated the Act in refusing himemployment, especially under the circumstances that Re-spondent admittedly had work for him at the time.Arnold was replaced on December 16 immediately uponhis walkout, although it is not clear that his replacement wasbona fide in view of the fact that, accordin to Thornton,Furlow was primarily an operator and hadgbeen hired inexpectation of being used in a more expert category thanthat of tireman. Thornton also testified that he was not toosure that he did not ask Hunt to send Arnold word that Coxand Pearsonhad been called back and returned to work. Ifthis were indeed the case he could not have asked Hunt todo this prior to Pearson's reinstatement at 3 p.m. on Decem-ber 17 and it would have been impossible for Hunt to havereached Arnold and Arnold to have come to the plant priorto 5 P.M.7. J. R. DeckertJ.R. Deckert was employed as a driver on September 10.He was a very good driver and was very prideful of that fact.Respondent does not contend to the contrary.Deckert took part in the activities of December 15 and 16and attendedall the meetings,returningto work after the re-instatementof Cox andPearson.He had been "break-ing"10 with PeteLinn, and as found above their truck wasgaragedafter themeeting ofDecember 15 and was not avail-able thereafterfor at least2 weeks. During thistimeDeckertwas assignedother trucks. AfterRespondentpurchased newtrucks, which were delivered near the end of the year, Deckertwas offeredone of the new trucks to break with another driver.He refused this offerand demanded that he bereassigned tothe truck that he had used theretofore. He testified that hewanted Linn backas his partnerand wanted Thornton to"give us ourtruck backbecauseIdidn't like thosetrucks. I was offered a truck two or three times." On Janu-ary 16 after the normal layoff following his last precedingdriving assignment, Deckert was called for dispatch. Whenhe arrived at the plant he found that he was assigned todrive a pumper. He refused the trip, stating that he hadnever driven a pumper, and as the dispatcher should know,he would not drive one. He was turned over to Thorntonwho told him that he could either drive the pumper or leave.He left and did not return and his check was mailed to himon January 20.Deckert stated that he had a bad back and would notdrive a pumper for that reason. He did not explicate in whatrespectshis back made it more difficult for him to drive apumper. There is no contradiction in the record to evidenceoffered by Respondent that the hoses that need to behooked up on a pumper are not heavy and that the work isno more difficult than on any other truck other than thenecessity of hooking it up and the possibility that it wouldtake longer to load and unload a pump truck.The General Counsel contends that Respondent effecteda constructive discharge by assigning a pumper to Deckert,who they knew would not accept the assignment. It is clearfrom the record that a number of employees were assignedpumpers that had never driven them before. At this timeRespondenthad only two or three pumpers in its fleet. It isequally clear that the truck normally used by Deckert wasnot available. The normal driving teams who had been10The term breaking as applied by Respondent and its employees refersto a custom of two employees being assigned to the same truck and drivingit in turn with each other,usually in 24-hour shifts.breaking on some trucks had been broken up immediatelyafter the events of December 15 and 16 in order to enableRespondent to use drivers for longer periods oftime in anattempt to catch up with the work, according to the testimo-ny of Duncan. I believe that Respondent has a right todecide whatassignmentit should make and under all cir-cumstances surrounding Mr. Deckert's discharge, I cannotfind that the assignment of a pumper was made to him withan intent or the expectation that he would refuse it and leavehis employment.Deckert testified that Thornton knew of his back trouble.This Thornton denies. Duncan denies that he would havehired a driver with a bad back or one otherwise incapacitat-ed from any part of the work normally done by drivers atRespondent's plant. I find it unnecessary to resolve thisconflict. I believe that Deckert's stubborn insistence ondriving only one truck to which he was accustomed and hisrefusal to accept the assignment of the pumper, followed byhisdeparture from Respondent's terminal, warrantedRespondent's assumption that he had quit his job. I furtherfind that the assignment of a pumper to Deckert was notsuch a change in his working conditions as to warrant theconclusion that he was a victim of a constructive discharge.I find no evidence that the assignment of the pump trucktoDeckert was in any way motivated by Respondent'sanimus either against him or the Union. Accordingly Ishall recommend that the complaint be dismissedinsofar asit alleges Deckert's termination as a violation of the Act.8.Robert E. DavisRobert E. Davis was a driver, he was a member of thegroup that met on the 15th and 16th and he worked tl-.ereaf-ter.He testified that on or about December 20 he went tothe funeral of his father-in-law in Oklahoma after informingthe dispatcher and after securing a loan of expense moneyfromRespondent and that on his return he was informedthat he was discharged because he had refused to take aload.Thornton testified that on several occasions Davis hadfailed to show up for several days at a time, that he had nophone and had neglected or refused to have one installed,that Respondent had no way to reach him and that finallyon December 22 after Respondent had tried for 2 days tolocate him without success Respondent determined to dis-charge him.The General Counsel stipulated with Respondent thatDavis' father-in-law died on November 19 and that he re-turned to Houston from the funeral on November 22.There is no evidence on the record on which an unfairlabor practice finding can be based. It is clear from therecord that the General Counsel was surprised by the evi-dence that the funeral trip to Oklahoma took place in No-vember rather than December. I assume therefrom that noinvestigation of the actual circumstances of the dischargewas made; certainly noprima faciecase appears. I recom-mend that the charge be dismissed insofar as the dischargeof Davis is alleged.9.Winford D. Emmons, Jr.Emmons was hired by Respondent on January 1, 1971,to work in the office. After less than a day in the office hewas transferred to the supervision of Herb Guillot to beused as a general utility helper. Guillot testified that Em-mons was never a satisfactory employee for a number ofstated reasons and that he asked Thornton to dischargeEmmons on February 22. Emmons testified that no one hadcomplained to him about his work prior to his discharge. He 558DECISIONSOF NATIONALLABOR RELATIONS BOARDalso testified that he joined the Union on or about January22, 1971, and that the night before his discharge Thorntonhad asked him if he signed a union card.He denied that hehad done so or knew anything about the Union.General Counsel contends that Respondent knew or sus-pected that Emmons was a union adherent and that Re-spondent discharged him almost immediately before theelection because of his union adherence.General Counsel relies on the so-called"small plantrule," contending a presumption lies that some employee act-ed as an informer.I do not so understand the small'plant rule.Where, as here, an employee is not shown to have engagedin any overt union activity other than signing an authoriza-tion card,the inference does not lie that it must necessarilyhave come to the attention of the employer.In view of thefact that there is no evidence on which I can find thatRespondent knew of Emmons'union activitiesI do not feelthat the General Counsel has sustained his burden withregard to Emmons' discharge. I find it unnecessary to reachthe question of whether the purported reasons for his dis-charge were in fact pretextual. Accordingly I recommendthat the complaint be dismissed so far as it relates to thedischarge of Winford Emmons, Jr.10.Mervin AquillardMervin Aquillard had been hired at the Mont Belvieuterminal on October 5 with an agreement that he would betransferred to the operation of Respondent at Eunice, Lou-isiana.He was so transferred on December 7. On December20 he was given a bonus check by President Duncan whotook the occasion to speak to him about the Union whichwill be discussed below.On December 24 Aquillard suf-fered a slight accident crossing a budge which resulted inthe mirror on the right-hand side of the truck cab beingdislodged and rendered inoperable.He was en route at thetime to the Eunice terminar where he asked the dispatcherHoover Landreneau if he had some baling wire with whichAquillard could fix it temporarily. Landreneau indicatedthat he did not.At 1:30p.m. on December24 Aquillardleft the Eunicetruck stop with a load of merchandise to be delivered to arefinery at Lake Charles, Louisiana. Normally a deliveryfrom the Eunice terminal tothe Lake Charles delivery pointand a return trip therefrom would be completed in 3 or 4hours. At or about 4:30 Landreneau dispatched two otherdrivers;Landry and Ardoin, with deliveries to the samepoint. He informed them that there was no one ahead ofthem because Aquillard had left at 1:30 p.m. and shouldhave discharged his load and left the Lake Charles refineryby the time they got there. On their return at 7:30 or 8 p.m.Ardoin and Landry informed Landreneau that Aquillardhad not arrived at the terminal at the time they left and thatthey had seen him entering the interstate highway towardthe terminal at or about 7 p.m. with his loaded truck. Lan-dreneau testified that he suspected that Aquillard had takenhis loaded truck home and asked Ardom and Landry tocheck for him to determine whether this was the case. Theylater informed him that not only had Aquillard taken histruck home on that occasion but he had taken it home onother occasions.On January 7 Landreneau informed President Duncanthat Aquillard had taken his loaded truck home which en-tailed driving the truck down a graveled country road. Dun-can told Landreneau that he would call him back. Hetestified that he did this in order to give himself an opportu-nity to check with Thornton and Hatter who wereAquillard's direct supervisors.However,without checkingwith either, he later informed Landreneau that he shoulddischarge Aquillard. Landreneau called Aquillard into theterminal and told him he was discharged for running rail-road tracks and for taking his truck home. He testified thathe threw in the charge of running railroad tracks, i.e., failingto stop at railroad crossings, because he had seen Aquillarddo it. He admitted that all truckdnvers occasionally did thisand that he himself did it when he had been driving a truck.According to his testimony when he informed Aquillard hewas discharged, Aquillard said in effect "I wasn t a unionman before,but they are going to make a union man out ofme now." At this point Aquillard said he wanted to talk toDuncan and called him from the truck stop. Duncan merelyreiterated that he was discharged for taking a truck homeand said that if Aquillard wanted to talk about it further hecould talk about it with Hatter who would be at the Euniceterminal the following Monday.When Hatter came to the Eunice terminal Aquillard methim there and was a&ain told the same thing by Hatter.On January 22 Aquillard attended the representation casehearing in the instant matter at which time and place hesigned a union card.Respondent argues that Aquillard was discharged forcause and that Respondent had no knowledge that he wasengaged in union activity and in fact he was not. The Gener-alCounsel contends that an application of the so-called"small plant rule" requires a finding that Respondent newof Aquillard's union sympathies, relying on a conversationAquillard reported that he had had with another truckdri-ver,Martin, who later was the Respondent's observer at theunion election. According to Aquillard's testimony Martintold him that the men at the Mont Belvieu terminal wereenthused and would probably vote the Union in and Aquil-lard said that if they did the men at the Eunice truck stopwould also. I excluded this testimony on the grounds thatitwas irrelevant. General Counsel presented no evidencethatMartin had so informed the Employer and Martin'sselection as observer by the Employer does not support aninference that he informed the Employer of the conversa-tion.I conclude that the General Counsel has failed to showthatAquillard engaged in any union activities or was aunion adherent prior to his discharge. Aquillard was notrecalled to the witness stand to deny the statement attrib-uted to him by the testimony of Hoover Landreneau. Fur-ther even if Aquillard had been a union adherent there is noevidence that the Respondent knew it. As I deem this to bean essential element in the consideration of the allegationregarding Aquillard's discharge I find that General Counselhad not sustained his burden of proof and I recommendthat the complaint be dismissed with regard to Aquillard'sdischarge.11.ArvillianMelancon, Jr.ArvillianMelancon was employed in October. He firststarted working at the Mont Belvieu terminal and was trans-ferred to the Eunice truck stop at or about the same timeas Aquillard. On the morning of January 8 he was informedby Landreneau that he was discharged for running railroadtracks and for leaving his equipment low on oil. He testifiedthat for the preceding 7 weeks he had had to drive onSunday while his breaking partner took off and that hebelieved that his breaking partner contrived to report himfor failing to maintain his truck because he was concernedto get a fair share of the Sunday holidays. The GeneralCounsel contends that Melancon was discharged either be-cause he was suspected of being in favor of the Union or to ENTERPRISE PRODUCTS CO.559enable the Employer to defend the instant charges on thegrounds that it discharged employees other than the unionleaders.The Respondent contends that Melancon was dis-charged because he regularly failed to service his truck,leaving the tires under-inflated and oil and fuel not filled sothat his drivingpartner had to do all the maintenance.As with Aquillard there is no evidence that the Employerhad any knowledge of Melancon's union beliefs nor is thereevidence that he was in favor of the Union prior to hisdischarge.He testified that he signed a union card after hewas furnished one by Aquillard after his discharge. TheGeneral Counsel argues that his theory is supported by thefact that the rationale for Melancon's discharge is unbeliev-able and the reason given trivial.Melancon testified that hewas not warned at any time prior to his discharge that hewould be punished for failing to leave the truck in goodcondition,but it appears that he was aware that his breakingpartner had complained about him prior to his discharge.The record reveals no affirmative substantial evidencethatMelancon's discharge was related in any way to theunion activity among Respondent's employees.In the ab-sence of any evidence of unlawful motivation,surmise andsuspicion cannot be substituted.In the case of both Aquil-lard and Melancon the nature of the offenses chargedagainst them by Respondent,the failure of Respondent togive anything approaching a warning to either man and,especially in the case of Aquillard,the long period betweenthe occurrence of December 24 and the discharge on Janu-ary 8 all give rise to great suspicion but in the absence ofevidence from which I can find or infer either companyknowledge or unlawful motivation I cannot find that theGeneral ounsel has sustained his burden of proof.-Accord-ingly,as with Aquillard I shall recommend that the com-plaint be dismissed insofar as it is alleged that Melancon'sdischarge violated Section 8(a)(3) and(1) of the Act.12. Layton WymanLayton Wyman was one of the original group of employ-ees who took part in the meetings of December 15 and 16.He had been employed as a truckdriver since September 10.After the work stoppage and the meeting with TeamsterRepresentative Dean he called in to say that he was willingto go to work and was put on the list and dispatched. Wy-man was given a Christmas bonus check and had a conver-sation with Duncan at the time during the course of whichWyman told Duncan that he had joined the Union.I shallconsider below the conversation,part of which is claimedby the General Counsel to violate Section 8(a)(1) of the Act.After this conversation with Duncan,Wyman was accost-ed by Terminal Supervisor Thornton who talked to himabout a new employee whom Wyman had referred to theCompany and who had been hired.Thornton asked if W -man had told his friend what was happening.Wyman toldThornton that he had explained the strive;'position to hisfriend and expected that Thornton had explained theCompany's position and stated something tc the effect thathis friend had decided to remain neutral on the ground thathe was a new employee.At that time Wyman asked Thorn-ton if he could have Christmas off and Thornton said thathe would see what he could do about it.Wyman went onhome and received a telephone call from Thornton to beready to leave at 8 o'clock the next morning for north Texasand Oklahoma to relieve a driver who was ill.He was toldto prepare to stay about 2 weeks.Wyman drove up to Kel-ler,Texas,where he met the driver who was being returnedto the Mont Belvieu base. He received instructions andchecked into a motel.The work he was to do there consistedof loading at Chico,Texas, takingthe load to Duncan,Oklahoma,and proceeding from Duncan,Oklahoma, toApache,Oklahoma,where he picked up a load and returnedto Keller,Texas.This route was followed each day that heworked there.At 1 a.m.on December 31 Wyman was awakened byCarroll Hatter,Homer Ferrell and another driver.Hattertold him to pack his bags,that he was being taken home.They drove back to Houston arriving about 7:30 or 8 in themorning at a truck stop near Houston where Ferrell had hiscar parked.At this point,before Ferrell got out,Hatterannounced to Wyman that he was discharged for paddmga trip ticket for 4 hours.He showed him the trip ticket datedDecember 26 and showed him the manifest which disprovedthe entries on the trip ticket.During the course of his expla-nation Hatter admitted that he knew that the computationon the trip ticket was false because he had been present atChico,Texas,and had seen Wyman unloading at a latertime than his trip ticket showed.Wyman testified that in fact the trip ticket showed 4-1/2hours'more unloading time than he actually took but thatthe reason therefor was that he had made two stops attrib-utable to flat tires and servicing the truck and was takingcompensation for the time so spent.Although Wyman offered to prove by his drivers' log,which he is required by law to keep,that he had in fact madethe stops he claimed,no evidence was offered.A log wasproduced by Respondent covering the trip as were the twotri p tickets covering the same day's activities.The log wasclearly false and matched the trip tickets.Wyman testifiedthat he had had his truck serviced apparently on 2 succes-sive days.He also testified that he had the truck lubricatedand the oil changed and had it washed.At another point hetestified that he had the oil changed and lubrication every2,000 miles.There is no explanation of how he could havedriven 2,000 miles in a day s time nor is there any explana-tion as to why he did not charge for the down time on theday on which it occurred,rather than on December 26.Wyman also testified that he had never been informedthat he could be paid for down time.However, between theDecember 26 date and the date of his discharge he filled outother trip tickets in which he claimed down time.If he hadnot been told in the interim, as he testified,that he could bepaid,there is no explanation for the fact that he laterclaimed in order to be paid.On cross-examination Wyman testified that he was in factcompensated for 2 hours of the 4-1/2 and was never com-pensated for the other 2-1/2 hours.The General Counsel contends that Wyman was the vic-tim of discrimination based on the testimony of Reis thathe was told that Wyman had been sent to the north Texasjob in order to give the Employer an opportunity to followhim and discharge him. The evidence reveals that in fact hewas followed by Hatter,apparently for most of a day, whichhappened to be the day concerning which Wyman falsifiedthe trip tickets and log.General Counsel also contends thatRespondent's animus and unlawful intent is displayed bythe fact that Respondent made no attempt to ascertain fromWyman any information about the falsified trip tickets be-fore discharging him and that Respondent attempted toconceal the act that Hatter had followed Wyman in anattempt to catch him in some activity which could be usedto discharge him.I conclude that the complaint must be dismissed withregard to Wyman's discharge.While it is clear and I findthat Respondent sent him to the north Texas assignmentand had him followed in order to find grounds to discharge 560DECISIONSOF NATIONALLABOR RELATIONS BOARDhim for discriminatory reasons,the evidence is insufficientto convince me that he was not in factguilty of padding histrip tickets and that he was surely guilty of falsifying othhis trip tickets and lop. Although it is clear that Respondentsought a reason to discharge Wyman,the reason it foundwas more than adequate cause for the discharge.There is noevidence that Respondent would not have discharged himupon learning of his activities or that any similar activitieshad ever been condoned by the Respondent.13.Marvin GravesMarvin Graves commenced work for Respondent onNovember 16 as a truckdriver. He was working on Decem-ber 15 when the meeting first took place but attended bothmeetingson December 16. After the latter meeting on De-cember 16 he accompanied other employees to the unionoffices and then returned to Respondents premises wherehe asked if they were ready for him. The dispatcher, Furlow,started dispatching him on a trip to Port Arthur whenGraves was called into the office by Vice President Ray.Ray asked him if he had been approached by anyone to signany papers concerning the Teamsters Union and whether hehad signed them. Graves answered that he had signed it, asDuncan entered the room. Ray asked Graves if he wasforced tosignit.Graves answered that he was not, whereup-on Duncan asked him if he would sign a retraction to whichGraves answered that he would not. i According to Gravesin the same conversation Duncan asked him why the menwent to the Teamsters Union instead of forming anindependent union. Duncan testified that he asked a similarquestion but at another occasion, during a discussion con-cerning employees of a competitor who had set up their ownunion rather than join an existing union. I credit Graves'testimony that this took place at the same meeting on the16th. According to Graves he answered that it was his un-derstanding that the men had tried to set up an independentunion on December 15 but had failed and had gone to theTeamsters Union as their only recourse. When Graves leftRay's office he returned to dispatcher Furlow, who com-menced writing his trip ticket, but was called into Duncan'soffice.Furlow returned to his desk and said to Graves,"Graves, all I can tell you is that we will call you when weare ready for you."According to the testimony of Duncan the only reasonGraves was not sent out on December 16 was that somedispatcher,whom Duncan could not identify, had leftGraves' name off of the dispatching list inadvertently andno one realized that Graves had not been driving betweenthe 16th and 21st of December when he was next dis-patched. Furlow was not called to testify. I find Gravescredible, and credit his testimony of his conversation withFurlow. I find further that runs were available to Graves onDecember 16 by Respondent's own evidence that betweenDecember 15 and December 25 the Respondent had a back-log of 40 to 50 trips to accomplish to catch up for delayoccasioned by the work stoppage of December 15 and 16.The only factor that intervened between Furlow's initialattempt to dispatch Graves on the evening of December 16and his failure to dispatch him was the interrogation ofGraves concerning the Union conducted by Ray and Dun-can. Accordingly I find that the failure to dispatch Graves11Ray and Duncan substantially corroborate Graves' testimony but testi-fied that they asked Graves whether he had signed a petition and he statedthat he had done so Inasmuch as the petition is an exhibit in the instant caseand does not bear Graves'name,his testimony that he had not signed apetition and was not asked about one appears to be corroborated and Ibelieve himbetween December 16 and December 21 was accomplishedin order to discourage any union membership among theRespondent's employees and because of Graves' admittedunion activity of sipmng up with'the Teamsters Union allin violation of Section 8(a)(3) and (1) of the Act.Graves worked normally from December 21 until themorning of December 25. On that occasion he was dis-patched at 3:30 a.m. on a trip to Groves, Texas, near PortArthur, where he unloaded his truck and proceeded toFields, Louisiana, where he loaded his truck and broughtthe load back to MontBelvieu.The total trip is 226miles.12Graves reported back to the Mont Belvieu terminalbetween10 and 10:30 in the morning at which time Duncanand Reis were in the dispatcher's office. Reis remarked toGraves that he had made a fast to and Graves answeredthat is what he was paid for and climbed into his car anddrove home. According to the testimony of Duncan he in-quired when Graves had left and mentally computed thathe must have driven between 70 and 75 miles an hour tohave accomplished the trip in that time. Accordingly, hedirected Hatter to follow graves on his next trip.13On December 28 Hatter followed Graves, apparentlypicking him up as he arrived at Texas City at 9:30 in themorning. He kept a log of the criticisms he made. The logindicates that as Graves left the plant at Nursery, Texas, at2:51 p.m. he failed to stop at a railroadcrossingand stopsign on the plant road into the highway. At 4:35 p.m. hepassed a truckcausing anoncoming car to leavehis laneand go on the shoulder. Graves hit his brakes twice but didnot return to his normal lane of travel. At 4:46 p.m. Gravesdid not stop at a railroadcrossing.At 5:02 p.m., he wasgoing 65 miles an hour in a 55-mile speed zone and then 57miles an hour in a 50-mile speed zone. At 5:05 and 6 p.m.he was driving 65 m.p.h. in a 55-mile speed zone and errati-cally changing lanes at 6 p.m. drove through Woodridge toI-5, passing two cars atan intersection.He arrived at theyard at 6:50 p.m.Respondent contends that each of the aboveitems consti-tute dangerous and reckless driving.With regard to thefailure to stop at railroadcrossings, the record is clear thatalldrivers did this constantly and Respondent admittedduring the course of the hearing that it was not consideredcause for discharge. With regard to the alleged forcing of acar to go to the shoulder this is denied by Graves as is thecharge of speeding on various occasions between 5:02 and6 p.m. Finally, with regard to the run through WoodridgeRespondent appears to contend that it is unlawful to drivean LPG truck through Woodridge. However, Respondentdid not produce the map which it contends showed this tobe illegal and Graves' credible testimony that he checkedthe matter with the authorities and was informed that it waspermissible to drive an LPG truck through that route standsuncontradicted by substantial evidence.When Graves walked into the office Thornton had ayellow sheet with some writing on it and told Graves that12Whilethere is some ambiguity in Graves' testimony concerning the totaldistance I note that similartrips by otheremployees,according to thedispatcher's daily reportsheets which are in evidence,amounted to the totalof 226miles,whichappears to resolve the ambiguity13I do not credit Duncan's computation Accepting the figures that heused,allowing for I hour loading and I hour unloading and allowing for theearliest arrival attributed to Gravesat 10 p.m., it appearsthat he drove 226miles in4-1/2 hours atan average speed of 50 miles an hour.Graves crediblytestified that it was impossible to drivea loadedfuel truckover 62 or63 milesan hour Considering the fact that the triptookplace between 3 30 and 10a in, on Christmas day when the trafficwould normallybe minimal it doesnot appearthat a 50in p.h average would require speeds in excess of 60m.p.h , particularly when over half of the trip was on dual interstate high-ways. ENTERPRISE PRODUCTS CO.561he had been followed from Nursery, Texas, and that he hadrun a stop sign, several railroad crossings, went 65 miles anhour between two cities, passed a truck and ran two cars offinto the ditch, went 65 miles an hour through Rosenburgand on Loop 610 and cut off Woodridge drive which wassupposed tobe illegal. Graves laughed and said that Thorn-ton should know that those trucks would not run 65 milesan hour with the wind blowing against them and a load on,to which Thornton answered "i can call the man in thatfollowed you if you want." Graves asked if he was dis-charged and said that if that is the case there is no point incalling anyone in. He was not going to admit or denyanything because he was already fired and he would let theNLRB take it from there. He further testified that he hadstopped at the only unguarded railroad crossing that hemade but that at the crossings guarded with flashing lightsor mechanical arms he had in fact run them as he normallydid.The Respondent contends that it discharged Graves be-cause he was a dangerous driver. The General Counsel con-tends that Graves was discharged because of his unionactivities. I believe that the reasons given for the dischargewere pretextual. I find that the December 25 trip was notaccomplished at such high speed that Respondent wouldnormally have been warned that Graves was driving dan-gerously but that Duncan, on realizing that he had made afast trip, concluded that having him followed might affordsufficient grounds to discharge him, wherefore Hatter wasordered to follow Graves. It is clear from Hatter's testimonyregarding his truck-following habits that there have beenonly three occasions when he had deliberately set forth andfollowed a truck. One involved Wyman, one Deckert andthe third Graves. Other truck-following reports supplied byhim were occasioned only by the fact that he happened onRespondent's drivers while he himself was out on the roadand took the occasion to check their driving habits. Regard-ing both Wyman and Graves, however, Hatter deliberatelydrove to places where he knew he could find them andfollowed them surreptitiously and at great length. As a mat-ter of fact with Graves it appears from his report that hefollowed him from 9:30 in the morning until 6:30 at night,probably because he did not until almost 5 p.m. findanything to report other thancrossingrailroad tracks with-out stopping, which was too common to afford a pretext todischarge. Iliave no doubt that Graves was speeding on thetrip back to MontBelvieubut I doubt that he was speedingas dangerously as the report would indicate. I further doubtthat any driver under normal circumstances would be dis-charged without warning for the violations found. The cir-cumstances in this case,however,were not normal, theabnormality being the union adherence of Graves. I con-clude and find that Graves was discharged because of hisunion activities and in order to discourage Respondent'semployees from engaging in such union activities all in vio-lation of Section 8(a)(3) and(1) of the Act.C. The Alleged 8(a)(1) ViolationsIhave found above that Respondent violated Section8(a)(1) as well as Section 8(a)(3) by various acts of discrim-ination including the discharges of several employees, therefusal to dispatch Roy Pearson on December 15 and De-cember 16 and the refusal to dispatch Marvin Graves be-tween December 16 and December 21. Additionally, theGeneral Counsel alleges that certain specific acts and con-duct of Respondent between December 15 and January 7constituted independent violations of Section 8(a)(1).The General Counselcontendsthat on December 15,when the employees first talked to Thornton,he threatenedthem with discharge for having engaged in protected andconcerted activity.Although there were as many versions ofwhat Thornton said in the obviously stormy meeting on themorning of December 15 as there were witnesses,a consid-eration of all the testimony makes it clear that at some timeduring the meeting Thornton attempted to break up thework stoppage by telling all of the employees there presentto get back to work or they would be fired.This languagewas picked up by some of the employees as an actual dis-charge,when they failed to go back to work immediately,but those who remained to the end of the meeting,after thearrival of Ray and Ferrell from the downtown office, wereassured that they had not been discharged, not only byFerrell and Ray, but by Thornton himself who by this timewas pleadingwith them tearfully to return to work with theexception of Cox and Pearson.I find that the threat wasindeed uttered by Thornton as a tactical maneuver in anattempt to break up the work stoppage that caught himcompletely unprepared.Such tactical maneuvers have beenconsidered by the Board for many years and the Board hasuniformly found that while they do not constitute violationsof Section 8(a)(3) they are coercive of the employees towhose attention they come and violate Section 8(a)(1) andI so find.The General Counsel further contends that Thorntoncoerced the employees at the December 15 meeting by stat-ing that the two leaders,Cox and Pearson,could not returnto work until they were interviewed by Dan Duncan andthat the other employees could return to work only aftereach was interviewed by President Duncan.Respondentadmits that Cox and Pearson were thus suspended but de-nies that the other employees were.I find that the messageto the employees that Pearson was suspended is violative ofSection 8 a 1 . As I have found above,Cox was a su ervi-sor, and could be suspended or discharged and I do notbelieve it is violative of the Act for Respondent to tell theemployees that he had been suspended.As to the otheremployees it is noticeable from the dispatcher's daily reportthat none of the employees shown to have engaged in theconcerted activity on December 15 and 16 were dispatcheduntil after the dispatch of Pearson at 3 p.m. on December17.As I have found above,Graves would have been dis-patched on the 16th but was required to attend just such aninterview as the General Counsel alleges and after the inter-view,in which he admitted that he had signedpapers for theUnion,was denied the dispatch.It was only after December16 that the employees were again freely dispatched,appar-ently after Respondent had consulted with counsel onDe-cember 17. I believe that what Respondent did with regardto employee interviews on the 16th corroborates the allegga-tion of the General Counsel that Respondent coerced theemployees by requiring them to subject themselves to suchan interview. Accordingly I find that Respondent violatedSection 8(a)(1) by this action.The General Counsel also alleges that President Duncanon December 16 coerced the employees by stating thatPearson and Cox could not return to work until they hadmet individually with Duncan.As I have found above, Dun-can made this statement and this is coercive with regard toPearson.Accordingly Respondent violated Section 8(a)(1)of the Act by Duncan's reiteration of the violation firstcommitted by Terminal Manager Thornton.On December 16 Operations Manager Hatter called MiloJackson,an employee,into his car and according toJackson's testimony which I credit told him that he under-stood that Cox and some of the men had signed union cards.Jackson responded that he also had done so whereupon 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDHatter said that he was not going to fire Jackson but mighthave to lay him off temporarily and that he was going to talkto the boys inside,which Jackson took to mean to Duncanand Thornton who were in the company office at the time.In addition Hatter took the occasion to question Jackson,who worked in the shop at night,about Sam Cox and whathad led him to instigate the walkout and the union organiza-tion.Hatter testified that he engaged in this conversationwith Jackson to find out what the Company's problemswere,why the people had quit and walked off the job. Hedenied that anything was said about the Union or that heknew anything about the Union at that time.14Hatter de-nied saying anything about laying off Jackson or anyoneelse or being told by Jackson that he had signed a card. Idiscredit Hatter.I credit Jackson that Hatter mentioned theUnion and that some of the men had signed cards with theUnion.Thiswas clearly an invitation to Jackson to expresshis preference and Jackson clearly accepted the invitationby admitting that he too had joined the Union.IcreditJackson also that Hatter said that he might have to lay himoff. It must be recalled that at this point in time Respondentwas taking the position that employees could not work untilthey had been interviewed by Respondent's officers. How-ever I believe that in Jackson's case the determination wasmade to permit him to work.He had not failed to work onDecember 15 and he was present on the 16th to work.Respondent was already deprived of the servicesof Cox andthe evidence reveals that a number of trucks were laid upat the time requiring mechanical work in the shop.Accord-ingly it was to Respondent's best interest to keep Jacksonemployed at least for the present.I find that by the interro-gation of Jackson and by the threat to suspend him tempo-rarilyRespondent coerced him in violation of Section8(a1) of the Act.General Counsel contendsthat by theinterrogation ofGraves by VicePresident Ray on December 16 at 8 or 8:30in the evening whether he had been approachedby anyoneto sign any union cards and whether he had signed them andby asking him whether he would retract his signature Re-spondent violated Section 8(a)(l) of the Act.The only sub-stantial difference between the accounts of Ray and Gravesas to this conversation are whether Ray was asking abouta petition or some type of union paper.I found above thatthe question concerned union paper, probably anauthoriza-tion card,however it might have-been captioned in terms ofa union petition.Itmakes no difference;the petition inevidence is clearly an exercise in concerted activity, as isjoining theUnion,and Respondent,by interrogatingGraves as to either,violated Section 8(a)(1) of the Act andI so find.General Counsel contends that Respondent coerced em-gloyees when dispatcher Harold Furlow asked Roy Pearsonow many employees had visited the Labor Board on themorning of December 17. There is no evidence that Furlowis a supervisor or is otherwise allied with management; heis a dispatcher,who worked regularly in that position. Noevidence was adduced as to any supervisoryauthority oractions takenby Furlow.The dispatchers were permitted tovote in the election without challenge.I recommend that thecomplaint be dismissed insofar as the interrogation of Pear-son by Furlow is alleged as a violation.The General Counsel contends that Respondent violatedSection 8(a)(1) by (1) soliciting Reis to become employed toassistDuncan in thwarting the employees'union activities;14On cross-examination Hatter testified that he first learned about theUnion an hour or so later when he was informed by another employee, JoeFritsch.(2) telling Reis that he intended to identify the union adher-ents anddischarge them because of their union activities;(3) promising Reis monetary benefits,including automobileexpenses,for any service in assistingDuncan in thwartingthe Union; (4) providing Reis with alist of the names of theunion adherents so he could assist Duncan in developingpretexts to discharge the employees; (5) telling Reis thatWillie Morse had been discharged because of his unionactivities;(6) instructing Reis to keep the union driversaway from the mechanics in order to isolate the union activ-ities of the drivers; (7) telling Reis that he did not intend topay Christmas bonuses to any em toes who had signed aunion authorization card;and (8) telling Reis that he wasdischarged because he had signed a union authorizationcard.I found above that Reis was rehired on December 17 asa supervisor and that his first 2 days in that capacity werespent in talking with the employees and management in anattempt to help Duncan to counteract the concerted andunion activities of the employees.Ihave also found thatReis was discharged by Duncan because of his alcoholiccondition on December 25 and thereafter.The violationscharged by General Counsel form two categories: first,coercive statements which would be violative if Reis werea rank-and-file employee rather than a supervisor and sec-ond, instructions to Reis to engage in conduct violative ofSection 8(a)(1) or (3)of the Act.As to the first group,inasmuch as Reis was a supervisor,no violation exists. Em-ployees cannot be coerced by threatening statements madeout of their presence to a supervisor.As to the second moreof a problem exists.Reis maintained in his testimony thathe did not carry out any instruction by Duncan or othermanagerial persons leading to the discriminatory dischargeof any employees.The issue then is whether unexecutedinstructions to a supervisor to discriminate against employ-ees who are unaware of the instructions have any impactupon the employees in their protected conduct or interferewith the exercise of their Section 7 rights.InGeneral Engineering,Inc.,131RB 648,the Boardfound that such unexecuted instructions were not in viola-tion of Section 8(a)(1) of the Act because they could nothave had any impact upon the employees.InElder-BeermanStoresCorp.,173NLRB 566, the Board found that therespondent's instruction to a supervisor to engage in surveil-lance and its discharge of him for refusing to carry out suchinstructions violated Section 8(a)(1) of the Act but found itunnecessary to determine the effect on employees'Section7 rights of instructions to supervisors to engage in surveil-lance where employees are not aware of the instructions andthey are neither executed nor enforced by discharge. TheBoard went on to add in a footnote: "To the extent,howev-er, thatGeneral Engineering,Inc.,131 NLRB 648, is incon-sistent herewith,it is hereby overruled."While at first it may appear that the principle enunciatedinGeneral Engineeringis overruled a closer considerationreveals that the footnote language inElder-Beermanrefersto a factor relating to the discharge of the supervisor, i.e.,knowledge of the employees of the reason for the discharge.ThusElder-Beermanappears to stand for the principle thata discharge for refusal by a supervisor to commit unfairlabor practices, undisclosed to employees, is nevertheless aviolation of Section 8(a)(1) but the basic principle that in-structions to a supervisor to commit an unfair labor prac-tice,when undisclosed to employees, are not violative ofSection 8(a)(1),where it is not shown that the subsequentdischarge of the supervisor was caused by his failure tofollow such instructions.In accordance with theGeneralEngineeringprinciple I find that the instructions to Reis ENTERPRISE PRODUCTS CO.563which were not disclosed to employees (other than throughthe hearing in this matter)had no impact on such employeesand did not interfere with,restrain or coerce them in theexercise of their Section 7 rights. Accordingly, I shall recom-mend that these allegations be dismissed.The General Counsel alleges that in a conversation withWyman at the time he gave him his bonus check PresidentDuncan violated Section 8(a)(1) of the Act. Wyman's testi-mony reveals that Duncan stated that he wanted to give theCompany's position on the events of the preceding few daysand that he stated it was irrelevant whether Wyman hadsigned a card to which Wyman stated that he had signed oneand had the book in his pocket. Then Duncan, after statingsomething to the effect that he knew that, said that theUnion was run by Communists and agitators so the employ-ees would not get what they were asking, it was up to theUnion to get it for them and that the Employer would fightwith every means he could to discredit the Union and keepit away. Duncan ended saying that there would be no dis-crimination on his part because Wyman had signed a unioncard.Duncan's version was substantially the same.FurtherDuncan testified that he made a similar statement to eachemployee as he gave him his bonus check on December 18,19 or 20. Duncan testified that he spoke in accordance withinstructions given him by counsel, that he said nothing coer-cive and that he assured each employee that their unionactivities would not lead to discrimination against them. Ifind nothing in the conversation that interferes with, re-strains or coerces employees in the exercise of their Section7 rights and I recommend that this allegation be dismissed.The General Counsel alleges that on or about December20 President Duncan violated Section 8(a)(1) by tellingAquillard at the terminal when he gave him his bonus checkif the employees went Union he would sell out and startanother company and the employees would be out of a job,and also that Duncan told Aquillard that he had fired anumber of employees at the main terminal because of theunion activities.Aquillard testified that Duncan told him about the unionactivities that had taken place a week before in Mont Bel-vieu and that he had fired "a bunch" of employees andhoped that the employees at the Eunice truck stop wouldnot do thesame.Duncan gave Aquillard a Christmas bonuscheck, explaining the basis for the computation of it andsaid that he wanted to show the employees that they did nothave to belong to the Union to be treated right. He also saiditwould be to the employees' disadvantage if they wentUnion because if that happened Duncan would sell outeverything and start another company and the employeeswould be without work. He said he did not have the patienceto deal with a bunch of crooks and ex-Communists andpointed out that when the Union had tried to organize atWanda Petroleum Company, at which many of the employ-ees and managerial staff of Respondent had formerly beenemployed, the employees did not even come close to win-ning.Duncan testified on his direct examination that hetalked to the employees at Eunice in a group. However oncross-examination he testified that he also talked to themindividually. He denied that he had stated to Aquillard thathe had discharged a group of employees at Mont Belvieu forunion activities and he denied that Wanda Petroleum Com-pany was mentioned in the conversation.He was not calledupon at any time to give his account of the conversationwith Aquillard. Nothing in Aquillard's testimony or de-meanor indicated to me that he was stating anything but thetruth as he recalled it. I credit his testimony concerning theconversation and I find therefore that Respondent's presi-dent, Duncan, violated Section 8(a)(1) of the Act by statingthat he had discharged employees at Mont Belvieu for theirunion activities and that he would shut the plant down andthrow the employees out of work rather than deal with theUnion, all in violation of Section 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with the Respondent's oper-ations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices I will recommend that it cease and desisttherefrom and take affirmative action designed to effectuatethe policies of the Act. In my opinion a broad cease-and-desist order is warranted particularly by reason of the dis-criminatory discharges.It has been found that Respondent unlawfully dischargedPearson, Morse, Linn, Arnold and Graves and unlawfullysuspended Pearson and Graves. It will be recommendedthat Respondent offer to these individuals immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rightsand privileges and make them whole for any loss ofearningssuffered by reason of their unlawful termination by pay-ment to them of a sum of money equal to that which theynormally would have earned from the date of their dis-charge to the date of Respondent's offer of reinstatementless net earningsduring such period with backpay comput-ed on a quarterly basis in the manner established by theBoard inF.W. Woolworth Company,90 NLRB289. Back-pay shall carry interest at the rate of 6 per cent per annumas set forth inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discriminatorily discharging Roy Pearson, Willie E.Morse, Pete Linn, Robert Arnold and Martin Graves, there-by discouraging membership in the Union, Respondent en-gaged in and is engagin in unfair labor practices within themeaning of Section 8(a)(3) of the Act.4. By discharging the above-named employees for engag-ing in protected concerted activities and by suspendingPearson and Graves for a period of time and by other actsand conduct interfering with, restraining and coercing em-ployees,Respondent has engaged in and is engaginginunfair labor practices within the meaning of Section 8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.The Representation CaseAs set forth above the objections to the election are based 564DECISIONSOF NATIONAL LABOR RELATIONS BOARDon the same conduct as the allegationsto the complaintrelating to preelection misconduct.As I have found thatRespondent violated Section 8(aX3) and(1) during the peri-od betweenthe filingof the petition and the election by thetermination of various employees as setforth above, by theinterrogation of employees concerningtheirunion ad-herence, and bythreats and coercion directedat employeesconcerning their union adherence,I find further that Re-spondent engaged in conductwhichinterferedwiththe elec-tion and I shall recommendthat the electionbe set asideand that a new electionbe directed.Upon the foregoing findings of fact,conclusions of law,and the entirerecord,and pursuantto Section 10^c) of theAct, I herebyissue the following recommended:'ORDERRespondent,Enterprise Products Company and Enter-prise Fractionation Company, its officers,agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Teamsters Freight &Tank Line Employees Local Union No.988, affiliated withInternational Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,or any other labor or-ganization,by discharging employees or in any othermanner discriminating in regard to hire and tenure of em-ployyment or any term or condition of employment.(b) Discharging,suspending or otherwise disciplining em-ployees for engaging in concerted activities protected bySection 7 of the Act.(c)Coercively interrogating employees concerning con-certed or union activities or sentiments or threatening em-ployeeswith discharge or plant closure or requestingemployees to retract or withdraw from their organizationalactivities or threatening employees with discharge for en-gaging in union activities or other conduct constitutingcoercion under Section 7 of the Act.(d) In any other manner interfering with,restraining orcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act except to the extent that such rightsmay be affected by an agreement requiring membership ina labor organization as a condition of employment as au-thorized by Section 8(aX3) of the Act.2. Take the following affirmative action designed to effec-tuate the policies of the Act:(a)Offer to Roy Pearson,Willie E.Morse, Pete Linn,Robert Arnold,and Marvin Graves immediate and full re-instatement to their former jobs or, if thosejobs no longerexist,to substantially equivalent positions without prejudiceto their seniority or other rights and privileges and makethem whole for anyloss of earnings as set forth in "TheRemedy" section above.(b) Make whole for any loss of earnings as a result of theirsuspensions Roy Pearson for the period December 15 and16, 1970,and Marvin Graves for the period December 16through December 21, 1970,in the manner set forth in "TheRemedy" section above.(c)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement,upon application afterdischarge from the Armed Forces,in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(d) Preserve and, upon request, make available to theBoard or its agents,for examination and copying,all payrollrecords,social security payment records, timecards,person-nel records and reports,and all other records necessary toanalyze the amount of backpay due and the above-namedemployees'rights to reinstatement under the terms of thisrecommended Order.(e) Post at its terminal and plant in Mont Belvieu, Texas,and at any or all truck stops or terminals or other placesfrom which its employees are dispatched or at which itsemployees are employed, copies of the attached noticemarked "Appendix."' Copies of said notice, on forms pro-vided by the Regional Director for Region 23, after beingduly signed by Respondent's representative,shall be postedby Respondent immediately upon receipt thereof, and bemaintainedby itfor 60 consecutive days thereafter,in con-spicuous places,including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken byRespondent to insurethat saidnotices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 23, in writ-ing,within 20 days from the date of the receipt of thisDecision,what steps the Respondent has takento complyherewith.17IT IS FURTHER ORDERED that those portions of the complaintas to which no violation has been found are dismissed.On the basis of the findings and conclusions set forthabove, I further recommend with respect to Case 23-RC-3550 that the objections to the election described in theRegional Director'sReport on Objections be sustained tothe extent set forth above, that the election held on Feb-ruary 26,1971, be set aside and that the case be remandedto the Regional Director for Region 23 to conduct a newelection when he deems that circumstances permit the freechoice of a bargaining representative.15 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall,as providedin Section102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions, and Order,and allobjectionsthereto shall bedeemed waived for all purposes.16 In the event that the Board's Order is enforcedby a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."17 In the event that this recommended Order isadopted bythe Board afterexceptions have been filed,this provision shall be modified to read:"Notifythe Regional Director for Region 23, in writing,within 20days from the dateof this Order,what steps the Respondent has takento comply herewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all sides had a chance to give evidence,the NationalLaborRelations Board has found that weviolated the National Labor Relations Act and has orderedus to post this notice.The Act gives all employees these rights:To engage in sell-organizationTo form, join, or help unionsTo bargain collectively through representativesof their choosingTo act together for collective bargaining or oth-er mutual aid or protectionTo refrain from any or all of these things ENTERPRISEPRODUCTS CO.WE WILL NOT do anything that interferes with or re-strains or coerces employees with respect to theserits.WE WILL NOT discriminate against our employees forengagingin activities on their own behalf or on behalfof the Union.WE WILL NOT interrogate our employees concerningtheir union or concerted activities, nor request them toretract such activities.WE WILL NOT threaten to close our operation or other-wisedischarge or punish any employees for talking oracting together for the purpose of collective bargainingor other mutual aid or protection.Since it has been found that we unlawfully fired thepersons named below, WE WILL offer to give them backtheir jobs and will pay them for their earnings they lostplus 6 per cent interest.Roy PearsonRobert ArnoldWillie E. MorrisMarvin GravesPete LinnWE WILL also pay Roy Pearson and Marvin Graves for theearningsthey lost because we suspended them in December1970.DatedBy565ENTERPRISEPRODUCTS COMPANY, EN-TERPRISEFRACTIONATION COMPANY(Employer)(Representative)(Title)We will notifyimmediately the above-named individuals, ifpresently serving inthe ArmedForces ofthe UnitedStates,of the right to full reinstatement,upon application afterdischargefrom the ArmedForces,in accordance with theSelectiveService Act and the UniversalMilitary Trainingand Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withits provisions may be directedto theBoard's Office,Dallas-Brazos Building,4th Floor,1125 Brazos Street,Houston,Texas 77002, Telephone 713-226-4296.